Grimke, J.
I am of opinion, that the plea of nul tiel record is improper in an action of debt founded on such an exemplification as was produced in this case. I found my opinion on the authority of the case of Walker v. Witter, Doug. 4. What is meant by a court of record in a case of this kind, and where the plea of nul tiel record is pleaded in this State, is such a court as lies within the authority and jurisdiction of the judges here; who, upon a plea of nul tiel record, can compel the keeper of such record to bring it up to them for inspection. But as to a judgment from the State of North Carolina, they cannot command the officer thereof to bring it. up. The 1 sec. of the 4 art. of the constitution of the' United States, declaring that full faith shall be given to the records of évery other State, does not apply in this motion. This article only' declares, that it shall be received with full faith and credit; but it does not say that it shall be the foundation of the suit: evidently meaning to draw a distinction between the effect it would have, as evidence of such a debt, and the recovery thereof, and that of its-being full and unequivocal proof of the debt. This, indeed, would be putting a judgment, over the keeper of which we «an have jio Control, on the same footing with a judgment of our courts,
Waties, J., concurred with Geimke, J.
Judgment reversed.